Exhibit 10.1

THE EXONE COMPANY

$25,000,000

COMMON STOCK

EQUITY DISTRIBUTION AGREEMENT

June 11, 2020

Oppenheimer & Co. Inc.

85 Broad Street, 26th Floor

New York, New York 10004

Ladies and Gentlemen:

The ExOne Company, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with Oppenheimer & Co. Inc., as follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell to or through Oppenheimer & Co. Inc.,
acting as agent and/or principal (the “Sales Agent”), shares of the Company’s
common stock, par value $0.01 per share (the “Common Stock”), having an
aggregate offering price of up to $25,000,000 (the “Maximum Amount”), subject to
the limitations set forth in Section 3(b) hereof. The issuance and sale of
shares of Common Stock to or through the Sales Agent will be effected pursuant
to the Registration Statement (as defined below) filed, or to be filed, by the
Company and after such Registration Statement has been declared effective by the
U.S. Securities and Exchange Commission (the “Commission”), although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement (as defined below) to issue the Common Stock.

On the date of this Agreement, the Company has filed, or will file, in
accordance with the provisions of the Securities Act of 1933, as amended, and
the rules and regulations thereunder (collectively, the “Securities Act”), with
the Commission, a registration statement on Form S-3, including a base
prospectus, relating to certain securities, including the Common Stock, to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”). The Company has
prepared a prospectus supplement specifically relating to the offer and sale of
Placement Shares (as defined below) pursuant to this Agreement included as part
of such registration statement (the “ATM Prospectus”). The Company will furnish
to the Sales Agent, for use by the Sales Agent, copies of the ATM Prospectus
included as part of such registration statement, relating to the Placement
Shares. Except where the context otherwise requires, such registration
statement, as amended when it becomes effective, including all documents filed
as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act or deemed to be
a part of such registration statement pursuant



--------------------------------------------------------------------------------

to Rule 430B or 462(b) of the Securities Act, is herein called the “Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, and the ATM Prospectus, including all documents incorporated therein
by reference, each of which is included in the Registration Statement, as it or
they may be supplemented by any additional prospectus supplement, in the form in
which such prospectus and/or ATM Prospectus have most recently been filed by the
Company with the Commission, is herein called the “Prospectus.” Any reference
herein to the Registration Statement, the Prospectus or any amendment or
supplement thereto shall be deemed to refer to and include the documents
incorporated by reference therein, and any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement
or the Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein. For purposes of this Agreement, all references to the
Registration Statement, the Prospectus or to any amendment or supplement thereto
shall be deemed to include any copy filed with the Commission pursuant to the
Electronic Data Gathering Analysis and Retrieval System or any successor thereto
(collectively “EDGAR”).

2. Placements. Each time that the Company wishes to issue and sell the Common
Stock through the Sales Agent, as agent, hereunder (each, a “Placement”), it
will notify the Sales Agent by email notice (or other method mutually agreed to
in writing by the parties) (a “Placement Notice”) containing the parameters in
accordance with which it desires the Common Stock to be sold, which shall at a
minimum include the number of shares of Common Stock to be issued (the
“Placement Shares”), the time period during which sales are requested to be
made, any limitation on the number of shares of Common Stock that may be sold in
any one Trading Day (as defined in Section 3) and any minimum price below which
sales may not be made, a form of which containing such minimum sales parameters
necessary is attached hereto as Schedule 1. The Placement Notice shall originate
from any of the individuals from the Company set forth on Schedule 2 (with a
copy to each of the other individuals from the Company listed on such schedule),
and shall be addressed to each of the individuals from the Sales Agent set forth
on Schedule 2, as such Schedule 2 may be amended from time to time. The
Placement Notice shall be effective upon receipt by the Sales Agent unless and
until (i) in accordance with the notice requirements set forth in Section 4, the
Sales Agent declines to accept the terms contained therein for any reason, in
its sole discretion, (ii) the entire amount of the Placement Shares have been
sold, (iii) in accordance with the notice requirements set forth in Section 4,
the Company suspends or terminates the Placement Notice, (iv) the Company issues
a subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) the Agreement has been terminated under the
provisions of Section 11. The amount of any discount, commission or other
compensation to be paid by the Company to the Sales Agent in connection with the
sale of the Placement Shares through the Sales Agent, as agent, shall be as set
forth in Schedule 3. It is expressly acknowledged and agreed that neither the
Company nor the Sales Agent will have any obligation whatsoever with respect to
a Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to the Sales Agent and the Sales Agent does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.

 

2



--------------------------------------------------------------------------------

3. Sale of Placement Shares by the Sales Agent.

(a) Subject to the terms and conditions herein set forth, upon the Company’s
issuance of a Placement Notice, and unless the sale of the Placement Shares
described therein has been declined, suspended, or otherwise terminated in
accordance with the terms of this Agreement, the Sales Agent, as agent for the
Company, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable state and federal laws, rules and
regulations and the rules of The Nasdaq Stock Market (the “Exchange”), for the
period specified in the Placement Notice, to sell such Placement Shares up to
the amount specified by the Company in, and otherwise in accordance with the
terms of such Placement Notice. If acting as agent hereunder, the Sales Agent
will provide written confirmation to the Company (including by email
correspondence to each of the individuals of the Company set forth on
Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) no later
than the opening of the Trading Day (as defined below) immediately following the
Trading Day on which it has made sales of Placement Shares hereunder setting
forth the number of Placement Shares sold on such day, the compensation payable
by the Company to the Sales Agent pursuant to Section 2 with respect to such
sales, and the Net Proceeds (as defined below) payable to the Company, with an
itemization of the deductions made by the Sales Agent (as set forth in
Section 5(a)) from the gross proceeds that it receives from such sales. Subject
to the terms of the Placement Notice, the Sales Agent may sell Placement Shares
by any method permitted by law deemed to be an “at the market” offering as
defined in Rule 415 under the Securities Act, including without limitation sales
made directly on the Exchange, on any other existing trading market for the
Common Stock or to or through a market maker. If expressly authorized by the
Company in a Placement Notice, the Sales Agent may also sell Placement Shares in
privately negotiated transactions. Subject to Section 3(c) below, the Sales
Agent shall not purchase Placement Shares for its own account as principal
unless expressly authorized to do so by the Company in a Placement Notice. The
Company acknowledges and agrees that (i) there can be no assurance that the
Sales Agent will be successful in selling Placement Shares, and (ii) the Sales
Agent will incur no liability or obligation to the Company or any other person
or entity if it does not sell Placement Shares for any reason other than a
failure by the Sales Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Section 3. For the purposes
hereof, “Trading Day” means any day on which the Company’s Common Stock is
purchased and sold on the principal market on which the Common Stock is listed
or quoted.

(b) Under no circumstances shall the Company cause or request the offer or sale
of any Placement Shares if, after giving effect to the sale of such Placement
Shares, the aggregate number or gross sales proceeds of Placement Shares sold
pursuant to this Agreement would exceed the lesser of: (i) the number or dollar
amount of shares of Common Stock registered pursuant to the Registration
Statement pursuant to which the offering hereunder is being made, (ii) the
number of authorized but unissued and unreserved shares of Common Stock,
(iii) the number or dollar amount of shares of Common Stock permitted to be
offered and sold by the Company under Form S-3 (including General Instruction
I.B.6. of Form S-3, if and for so long as applicable), (iv) the number or dollar
amount of shares of Common Stock authorized from time to time to be issued and
sold under this Agreement by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Sales Agent in writing, or (v) the number or dollar amount of shares of Common
Stock for which the Company has filed the ATM Prospectus or other prospectus or
prospectus supplement thereto specifically relating to the offering of the
Placement Shares pursuant to this Agreement. Under no circumstances shall the

 

3



--------------------------------------------------------------------------------

Company cause or request the offer or sale of any Placement Shares pursuant to
this Agreement at a price lower than the minimum price authorized from time to
time by the Company’s board of directors, a duly authorized committee thereof or
a duly authorized executive committee, which for purposes of this Agreement
consists of a determination of price authorized by the Board to be made by the
following authorized officers: Chief Executive Officer, General Counsel or Chief
Financial Officer of the Company, and notified to the Sales Agent in writing.
Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge and agree that compliance with the limitations set forth in this
Section 3(b) on the number or dollar amount of Placement Shares that may be
issued and sold under this Agreement from time to time shall be the sole
responsibility of the Company, and that the Sales Agent shall have no obligation
in connection with such compliance.

(c) The Company acknowledges and agrees that the Sales Agent has informed the
Company that the Sales Agent may, to the extent permitted under the Securities
Act and the Exchange Act (including, without limitation, Regulation M
promulgated thereunder), purchase and sell shares of Common Stock for its own
account while this Agreement is in effect, and shall be under no obligation to
purchase Placement Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by the Sales Agent in a Placement Notice; provided,
that no such purchase or sales shall take place while a Placement Notice is in
effect (except (i) as agreed by the Company and the Sales Agent in the Placement
Notice or (ii) to the extent the Sales Agent may engage in sales of Placement
Shares purchased or deemed purchased from the Company as a “riskless principal”
or in a similar capacity); and, provided, further, that the Sales Agent
acknowledges and agrees that, except as expressly set forth in a Placement
Notice, any such transactions are not being, and shall not be deemed to have
been, undertaken at the request or direction of, or for the account of, the
Company, and that the Company has and shall have no control over any decision by
the Sales Agent to enter into any such transactions.

(d) During the term of this Agreement and notwithstanding anything to the
contrary herein, the Sales Agent agrees that in no event will the Sales Agent or
its affiliates engage in any market making, bidding, stabilization or other
trading activity with regard to the Common Stock or related derivative
securities if such activity would be prohibited under Regulation M or other
anti-manipulation rules under the Exchange Act.

(e) The Sales Agent represents and warrants that it is duly registered as a
broker dealer under the Financial Industry Regulatory Authority, Inc. (“FINRA”)
and the applicable statutes and regulations of each state in which the Placement
Shares will be offered and sold, except such states in which the Sales Agent is
exempt from registration or such registration is not otherwise required in
connection with the offer and sale of the Placement Shares. The Sales Agent
shall continue, for the term of this Agreement, to be duly registered as a
broker-dealer under FINRA and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which it is exempt from registration or such registration is not otherwise
required in connection with the offer and sale of the Placement Shares.

4. Suspension of Sales.

(a) The Company or the Sales Agent may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other party set forth on

 

4



--------------------------------------------------------------------------------

Schedule 2, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 2), suspend any sale of Placement Shares for a period of time (a
“Suspension Period”); provided, however, that such suspension shall not affect
or impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. While a Suspension Period is in
effect, any obligation under Sections 7(m), 7(n), and 7(o) with respect to the
delivery of certificates, opinions or comfort letters to the Sales Agent, shall
be suspended. Each of the parties agrees that no such notice under this
Section 4 shall be effective against the other unless it is made to one of the
individuals named on Schedule 2 hereto, as such schedule may be amended from
time to time. During a Suspension Period, the Company shall not issue any
Placement Notices and the Sales Agent shall not sell any Placement Shares
hereunder. The party that issued a suspension notice shall notify the other
party in writing of the Trading Day on which the Suspension Period shall expire
not later than twenty-four (24) hours prior to such Trading Day.

(b) Notwithstanding any other provision of this Agreement, except in accordance
with a duly adopted trading plan that complies with the requirements of Rule
10b5-1 under the Securities Exchange Act of 1934, during any period in which the
Company is in possession of material non-public information, the Company and the
Sales Agent agree that (i) no sale of Placement Shares will take place, (ii) the
Company shall not request the sale of any Placement Shares, and (iii) the Sales
Agent shall not be obligated to sell or offer to sell any Placement Shares.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the respective Point of Sale (as defined below)
(each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the Sales
Agent at which such Placement Shares were sold, after deduction for (i) the
Sales Agent’s discount, commission or other compensation for such sales payable
by the Company pursuant to Section 2 hereof, (ii) any other amounts due and
payable by the Company to the Sales Agent hereunder pursuant to Section 7(g)
(Expenses) hereof and (iii) any transaction fees imposed by any governmental or
self-regulatory organization in respect of such sales. “Point of Sale” means,
for a Placement, the time at which an acquiror of Placement Shares entered into
a contract, binding upon such acquiror, to acquire such Placement Shares.

(b) Delivery of Placement Shares. On each Settlement Date, the Company will, or
will cause its transfer agent to, electronically transfer the Placement Shares
being sold by crediting the Sales Agent’s or its designee’s account (provided
the Sales Agent shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradable, transferable, registered shares in good deliverable form. On
each Settlement Date, the Sales Agent will deliver the related Net Proceeds in
same day funds to an account designated by the Company

 

5



--------------------------------------------------------------------------------

on, or prior to, the Settlement Date. The Company agrees that if the Company, or
its transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date, in addition to and in no way
limiting the rights and obligations set forth in Section 9(a) (Indemnification
and Contribution) hereto, the Company will (i) hold the Sales Agent, its
directors, officers, members, partners, employees and agents of the Sales Agent,
each broker dealer affiliate of the Sales Agent, and each person, if any, who
(A) controls the Sales Agent within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act or (B) is controlled by or is under common
control with the Sales Agent (each, a “Sales Agent Affiliate”), harmless against
any loss, claim, damage, or reasonable and documented expense (including
reasonable and documented legal fees and expenses), as incurred, arising out of
or in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to the Sales Agent any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

6. Representations and Warranties of the Company. The Company, on behalf of
itself and its subsidiaries, represents and warrants to, and agrees with, the
Sales Agent that as of each Applicable Time (as defined in Section 22(a)):

(a) Compliance with Registration Requirements. As of each Applicable Time other
than the date of this Agreement, the Registration Statement and any
Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information related to the Registration Statement and the
Prospectus. No stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement is in effect and no
proceedings for such purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the Commission. The
Registration Statement and the offer and sale of the Placement Shares as
contemplated hereby meet the requirements of Rule 415 under the Securities Act
and comply in all material respects with said Rule. In the section entitled
“Plan of Distribution” in the ATM Prospectus, the Company has named
Oppenheimer & Co., Inc. as an agent that the Company has engaged in connection
with the transactions contemplated by this Agreement. The Company was not and is
not an “ineligible issuer” as defined in Rule 405 under the Securities Act.

(b) No Misstatement or Omission. As of (i) the time of filing of the
Registration Statement and (ii) as of the date of this Agreement, the Company
was not an “ineligible issuer” in connection with the offering of the Placement
Shares pursuant to Rules 164, 405 and 433 under the Securities Act. The Company
agrees to notify the Sales Agent promptly upon the Company becoming an
“ineligible issuer.” The Prospectus when filed will comply or complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any
Rule 462(b) Registration Statement and any post-effective amendment thereto, at
the time it becomes effective, and as of each Applicable Time, if any, will
comply in all material respects with the Securities Act and did not and, as of
each Applicable Time, if any, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each Applicable
Time, if any, will not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances

 

6



--------------------------------------------------------------------------------

under which they were made, not misleading. The representations and warranties
set forth in the two immediately preceding sentences do not apply to statements
in or omissions from the Registration Statement, any Rule 462(b) Registration
Statement, or any post-effective amendment thereto, or the Prospectus, or any
amendments or supplements thereto, made in reliance upon and in conformity with
information furnished to the Company in writing by the Sale Agent expressly for
use therein. The parties hereto agree that the information provided in writing
by or on behalf of the Sales Agent expressly for use in the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
consists solely of the material referred to in Schedule 5 hereto, as updated
from time to time. There are no contracts or other documents required to be
described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required.

(c) S-3 Eligibility. At the time the Registration Statement and any
Rule 462(b) Registration Statement was or will be filed with the Commission, at
the time the Registration Statement and any Rule 462(b) Registration Statement
was or will be declared effective by the Commission, and at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
the Company met or will meet the then applicable requirements for the use of
Form S-3 under the Securities Act, including, but not limited to, General
Instruction I.B.6. of Form S-3, if and for so long as applicable. The Company is
not a shell company (as defined in Rule 405 under the Securities Act) and has
not been a shell company for at least 12 calendar months previously and if it
has been a shell company at any time previously, has filed current Form 10
information (as defined in General Instruction I.B.6. of Form S-3) with the
Commission at least 12 calendar months previously reflecting its status as an
entity that is not a shell company.

(d) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of the Sales
Agent’s distribution of the Placement Shares, any offering material in
connection with the offering and sale of the Placement Shares other than the
Prospectus or the Registration Statement.

(e) The Equity Distribution Agreement. This Agreement has been duly authorized,
executed and delivered by the Company, and constitutes a valid, legal, and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as rights to indemnity hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally, and subject to general principles
of equity. The Company has full corporate power and authority to enter into this
Agreement and to authorize, issue and sell the Placement Shares as contemplated
by this Agreement.

(f) Authorization of the Placement Shares. The Placement Shares to be sold by
the Sales Agent, acting as agent and/or principal for the Company, have been
duly authorized and when issued and paid for as contemplated herein will be
validly issued, fully paid and non-assessable. The issuance of the Placement
Shares is not subject to the preemptive or other similar rights of any
stockholder of the Company.

 

7



--------------------------------------------------------------------------------

(g) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
Other than pursuant to this Agreement, no person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Placement Shares hereunder, whether as a result of the
filing or effectiveness of the Registration Statement or the sale of the
Placement Shares as contemplated hereby or otherwise.

(h) No Material Adverse Change. Except as otherwise disclosed in the Prospectus,
subsequent to the respective dates as of which information is given in the
Prospectus: (i) there has been no material adverse change in the condition
(financial or otherwise), assets, operations, business, executive officers or
prospects of the Company and its subsidiaries, considered as one entity (any
such change is called a “Material Adverse Change”) or any development involving
a prospective material adverse change, which, individually or in the aggregate,
has had or would reasonably be expected to result in a Material Adverse Change;
(ii) the Company and its subsidiaries, considered as one entity, have not
incurred any material liability or obligation, indirect, direct or contingent,
not in the ordinary course of business nor entered into any material transaction
or agreement not in the ordinary course of business; and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

(i) Independent Accountants. Schneider Downs & Co., Inc., who have certified
certain financial statements of the Company, whose report with respect to the
financial statements (which term as used in this Agreement includes the related
notes thereto) and any supporting schedules filed with the Commission or
incorporated by reference in the Registration Statement and included or
incorporated by reference in the Prospectus, are independent public accountants
as required by the Securities Act and the rules and regulations thereunder.

(j) Preparation of the Financial Statements. The consolidated financial
statements of the Company, together with related notes and schedules as
incorporated by reference in the Registration Statement and the Prospectus,
present fairly in all material respects the consolidated financial position and
the consolidated results of operations and cash flows of the Company and its
subsidiaries, at the indicated dates and for the indicated periods (subject in
the case of unaudited statements, to normal year-end audit adjustments). Such
consolidated financial statements and related schedules have been prepared in
accordance with U.S. generally accepted principles of accounting, consistently
applied throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made (subject (i) to such adjustments to accounting standards and practices
as are noted therein, and (ii) in the case of unaudited interim statements, to
(A) normal recurring adjustments, (B) the exclusion of financial statement
footnotes, and (C) the information being presented in a condensed or summary
manner). The other financial and statistical data included or incorporated by
reference in the Registration Statement and the Prospectus present fairly the
information shown therein and such data has been compiled on a basis consistent
with the financial statements presented therein and the books and records of the
Company. The statistical, industry-related and market-related data, if any,
included or incorporated by reference in the Registration Statement and the
Prospectus are

 

8



--------------------------------------------------------------------------------

based on or derived from sources which the Company reasonably and in good faith
believes are reliable and accurate, and the Company has obtained the written
consent to the use of such data from such sources to the extent required. The
Company and its subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any “variable interest entities” as that term is used in Accounting Standards
Codification Paragraph 810-10-25-20), not disclosed in the Registration
Statement and the Prospectus. All disclosures contained in the Registration
Statement or the Prospectus that contain “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply, in all
material respects, with Regulation G under the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.

(k) XBRL. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(l) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company is a corporation duly incorporated and validly existing under the laws
of the State of Delaware and is in good standing under such laws. The Company
has requisite corporate power to carry on its business as described in the
Prospectus. The Company is duly qualified to transact business and is in good
standing in all jurisdictions in which the conduct of its business requires such
qualification; except where the failure to be so qualified or to be in good
standing would not result in a Material Adverse Change. The Company does not own
or control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed on Schedule 4. Each subsidiary is an entity
duly organized and validly existing under the laws of the jurisdiction of its
incorporation and is in good standing under such laws. Each of the subsidiaries
has requisite corporate power to carry on its business as described in the
Prospectus. Each of the subsidiaries is duly qualified to transact business and
is in good standing in all jurisdictions in which the conduct of its business
requires such qualification; except where the failure to be so qualified or to
be in good standing would not result in a Material Adverse Change.

(m) Capital Stock Matters. The Common Stock conforms in all material respects to
the description thereof contained in the Prospectus. The form of certificates
for the Common Stock conforms to the corporate law of the jurisdiction of the
Company’s incorporation. All of the issued and outstanding shares of Common
Stock have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those disclosed in the Prospectus or in a
document filed as an exhibit to or incorporated by reference into the
Registration Statement. All of the issued and outstanding capital stock of, or
other ownership interests in, each subsidiary of the Company has, to the
Company’s knowledge, been duly authorized and validly issued, is fully paid and
non-assessable and, except for directors’ qualifying shares, is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim.

 

9



--------------------------------------------------------------------------------

(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
breach or violation of its certificate or articles of incorporation, charter,
bylaws, limited liability company agreement, certificate or agreement of limited
or general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of such entity, (ii) in breach of
or in default (or, with the giving of notice or lapse of time or both, would be
in default) (“Default”) under any indenture, mortgage, loan or credit agreement,
deed of trust, note, contract, franchise, lease or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), or (iii) in violation of any statute,
law, rule, regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, as applicable, except, with respect to clauses (ii) and (iii) only,
for such breaches, violations or Defaults that would not, individually or in the
aggregate, result in a Material Adverse Change. The Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby or by the Registration Statement and the Prospectus
(including the issuance and sale of the Placement Shares and the use of the
proceeds from the sale of the Placement Shares as described in the Prospectus
under the caption “Use of Proceeds”) (i) will not result in any breach or
violation of the certificate or articles of incorporation, charter, bylaws,
limited liability company agreement, certificate or agreement of limited or
general partnership, memorandum and articles of association, or other similar
organizational documents, as the case may be, of the Company or any of its
subsidiaries, (ii) will not conflict with or constitute a breach of, or Default
or a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge, claim or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument, and
(iii) will not result in any violation of any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, as applicable, except, with
respect to clauses (ii) and (iii) only, for such conflicts, breaches, Defaults,
Debt Repayment Triggering Events or violations that would not, individually or
in the aggregate, result in a Material Adverse Change. As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time or both would give, the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf), issued by the Company, the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its Significant Subsidiaries. Each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the performance of
the Company of the transactions herein contemplated has been obtained or made
and is in full force and effect, except (i) such additional steps as may be
required by the bylaws and rules of the FINRA or (ii) such additional steps as
may be necessary to qualify the Common Stock for sale by the Sales Agent under
state securities or Blue Sky laws.

(o) No Material Actions or Proceedings; Labor Disputes. There is no action,
suit, claim or proceeding pending or, to the knowledge of the Company,
threatened against the Company

 

10



--------------------------------------------------------------------------------

before any court or administrative agency or otherwise (i) that is required to
be described in the Registration Statement or the Prospectus and are not so
described or (ii) which, if determined adversely to the Company, would
reasonably be expected to result in a Material Adverse Change or prevent the
consummation of the transactions contemplated hereby, except as set forth in the
Registration Statement and the Prospectus. The aggregate of all pending legal or
governmental proceedings to which the Company and its subsidiaries is a party or
of which any of their property or assets is the subject which are not described
in the Prospectus, including ordinary routine litigation incidental to the
business, could not reasonably be expected to result in a Material Adverse
Change. No labor dispute with the employees of the Company exists or, to the
Company’s knowledge, is threatened or imminent, and the Company is not aware of
any existing or imminent labor dispute by the employees of any of its principal
suppliers, contractors or customers, that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. None
of the employees of the Company or any of its subsidiaries is represented by a
union and, to the knowledge of the Company, no union organizing activities are
taking place. Neither the Company nor any of its subsidiaries has violated any
federal, state or local law or foreign law relating to the discrimination in
hiring, promotion or pay of employees, nor any applicable wage or hour laws, or
the rules and regulations thereunder, or analogous foreign laws and regulations,
which might, individually or in the aggregate, result in a Material Adverse
Change.

(p) All Necessary Permits, etc. Each of the Company and its subsidiaries has all
material licenses, certifications, permits, franchises, approvals, clearances
and other regulatory authorizations (“Permits”) from governmental authorities as
are necessary to (i) conduct its businesses as currently conducted and (ii) own,
lease and operate its properties in the manner described in the Prospectus.
There is no claim or proceeding pending or, to the knowledge of the Company,
threatened, involving the status of or sanctions under any of the Permits. Each
of the Company and its subsidiaries has fulfilled and performed all of its
material obligations with respect to the Permits, and the Company is not aware
of the occurrence of any event which allows, or after notice or lapse of time
would allow, the revocation, termination, or other impairment of the rights of
the Company or any of its subsidiaries under such Permit, except where the
revocation, modification or failure to obtain the renewal of any such Permit
would not, individually or in the aggregate, result in a Material Adverse
Change.

(q) Tax Law Compliance. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed or
extensions thereof have been requested, and all taxes shown by such returns or
otherwise assessed, which are due and payable, have been paid, except
assessments that are being contested in good faith and as to which adequate
reserves have been provided. Each of the Company and its subsidiaries has filed
all other tax returns that are required to have been filed by it pursuant to
applicable foreign, state, provincial, local or other law except insofar as the
failure to file such returns would not result in a Material Adverse Change, and
has paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its subsidiaries, except for such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided and except for such taxes or assessments the nonpayment of which would
not, individually or in the aggregate, result in a Material Adverse Change. The
charges, accruals and reserves on the books of the Company and its subsidiaries
in respect of any income and corporation tax liability for any years not finally
determined are adequate to meet any assessments or re-assessments for additional
tax for any years

 

11



--------------------------------------------------------------------------------

not finally determined, except to the extent of any inadequacy that would not
result in a Material Adverse Change. All material taxes which the Company and
its subsidiaries are required by law to withhold or to collect for payment have
been duly withheld and collected and have been paid to the appropriate
governmental authority or agency or have been accrued, reserved against and
entered on the books of the Company and its subsidiaries. There are no material
transfer taxes or other similar fees or charges under Federal law or the laws of
any state, or any political subdivision thereof, required to be paid in
connection with the execution and delivery of this Agreement or the issuance by
the Company or sale by the Sales Agent of the Placement Shares, acting as agent
and/or principal for the Company.

(r) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and after receipt of payment for
the Placement Shares will not be, an “investment company” within the meaning of
Investment Company Act.

(s) Insurance. Except as otherwise described in the Prospectus, the Company
carries, or is covered by, insurance in such amounts and covering such risks as
is generally considered reasonably adequate for the conduct of its business and
the value of its properties and as is customary for companies engaged in similar
industries. All policies of insurance insuring the Company or its business,
assets, employees, officers and directors are in full force and effect, and the
Company is in compliance with the terms of such policies in all material
respects. There are no claims by the Company under any such policy or instrument
as to which an insurance company is denying liability or defending under a
reservation of rights clause. The Company has no reason to believe that it will
not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.

(t) No Price Stabilization or Manipulation. Neither the Company, nor any of its
subsidiaries, nor any of its or their respective directors, officers or, to the
knowledge of the Company, controlling persons has taken, directly or indirectly,
any action designed to or that might reasonably be expected to cause or result
in the stabilization or manipulation of the price of any security of the Company
to facilitate the sale or resale of the Common Stock.

(u) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

(v) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, at the time they were or hereafter are filed
with the Commission under the Exchange Act, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at each Point of Sale and
each Settlement Date, will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

12



--------------------------------------------------------------------------------

(w) Free Writing Prospectuses. The Company represents and warrants to the Sales
Agent that neither it nor any of its agents or representatives (other than the
Sales Agent in its capacity as such) has made any offer relating to the
Placement Shares that would constitute a “free writing prospectus” as defined in
Rule 405 under the Securities Act and that it agrees with the Sales Agent that
it will not make any offer relating to the Placement Shares that would
constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act.

(x) Compliance with Environmental Laws. To its knowledge, the Company is not in
violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous chemicals, toxic substances or radioactive
and biological materials or relating to the protection or restoration of the
environment or human exposure to hazardous chemicals, toxic substances or
radioactive and biological materials (collectively, “Environmental Laws”), which
violation individually or the aggregate would result in a Material Adverse
Change. The Company neither owns nor, to its knowledge, operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is not liable for any off-site disposal or contamination pursuant to any
Environmental Laws, nor is it subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim would individually or
in the aggregate result in a Material Adverse Change; and the Company is not
aware of any pending investigation which might lead to such a claim.

(y) Intellectual Property. Each of the Company and its subsidiaries owns and has
full right, title and interest in and to, or has valid licenses to use, each
material trade name, trademark, service mark, patent, copyright, approval, trade
secret and other similar rights (collectively “Intellectual Property”) under
which the Company and its subsidiaries conduct all or any material part of their
respective businesses, and the Company has not created any lien or encumbrance
on, or granted any right or license with respect to, any such Intellectual
Property, except where the failure to own or obtain a license or right to use
any such Intellectual Property could not reasonably be expected to result in a
Material Adverse Change; there is no claim pending against the Company or its
subsidiaries with respect to any Intellectual Property, and the Company and its
subsidiaries have not received notice or otherwise become aware that any
Intellectual Property that it uses or has used in the conduct of its business
infringes upon or conflicts with the rights of any third party.

(z) Brokers. Other than the Sales Agent, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of any transactions contemplated by this
Agreement.

(aa) No Outstanding Loans or Other Indebtedness. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of their respective
family members, except as disclosed in the Prospectus. The Company has not
directly or indirectly extended or maintained credit, arranged for the extension
of credit, or renewed an extension of credit, in the form of a personal loan to
or for any director or executive officer of the Company.

 

13



--------------------------------------------------------------------------------

(bb) No Reliance. The Company has not relied upon the Sales Agent or legal
counsel for the Sales Agent for any legal, tax or accounting advice in
connection with the offering and sale of the Placement Shares.

(cc) Broker-Dealer Status. Neither the Company nor any of its related entities
(i) is required to register as a “broker” or “dealer” in accordance with the
provisions of the Exchange Act or (ii) directly or indirectly through one or
more intermediaries, controls or is a “person associated with a member” or
“associated person of a member” (within the meaning of Article I of the NASD
Manual administered by FINRA). To the Company’s knowledge, there are no
affiliations or associations between any member of FINRA and any of the
Company’s officers, directors or 5% or greater security holders, except as set
forth on Schedule 6 hereto. All of the information (including, but not limited
to, information regarding affiliations, security ownership and trading activity)
provided to the Sales Agent or its counsel by the Company, and to the Company’s
knowledge, its officers and directors and the holders of any securities (debt or
equity) or warrants, options or rights to acquire any securities of the Company
in connection with the filing to be made and other supplemental information to
be provided to FINRA pursuant to Rule 5110 of FINRA in connection with the
transactions contemplated by this Agreement is true, complete and correct,
and copies of any Company filings required to be filed with FINRA have been
filed with the Commission or delivered to the Sales Agent for filing with FINRA.

(dd) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change.

(ee) RESERVED.

(ff) RESERVED.

(gg) Sarbanes–Oxley Act. There is and has been no failure on the part of the
Company, or to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

(hh) Disclosure Controls And Procedures. The Company has established and
maintains “disclosure controls and procedures” (as defined in Rules 13a–15(e)
and 15d–15(e) of the Exchange Act); the Company’s “disclosure controls and
procedures” are reasonably designed to ensure that all information (both
financial and non–financial) required to be disclosed by the Company in the
reports that it will file or furnish under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
rules and regulations of the Commission, and that all such information is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications of
the Chief Executive Officer and Chief Financial Officer of the Company required
under the Exchange Act with respect to such reports.

 

14



--------------------------------------------------------------------------------

(ii) Company’s Accounting System. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(jj) ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur any material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and,
to the knowledge of the Company, nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.

(kk) Contracts and Agreements. There are no contracts, agreements, instruments
or other documents that are required to be described in the Registration
Statement or the Prospectus or to be filed as exhibits thereto which have not
been so described in all material respects and filed as required by Item 601(b)
of Regulation S-K under the Securities Act. The copies of all contracts,
agreements, instruments and other documents (including governmental licenses,
authorizations, permits, consents and approvals and all amendments or waivers
relating to any of the foregoing) that have been furnished to the Sales Agent or
its counsel are complete and genuine and include all material collateral and
supplemental agreements thereto. All contracts and agreements between the
Company and third parties expressly referenced in the Registration Statement or
the Prospectus are legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as rights to indemnity thereunder (as applicable) may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally, and subject to general principles of equity.

(ll) Title to Properties. Except as set forth in the Registration Statement and
the Prospectus, the Company and each of its subsidiaries have good and
marketable title to all of the properties and assets reflected as owned in the
financial statements referred to in Section 6(j) above (or elsewhere in the
Registration Statement and the Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, claims and other
defects, except such as do not materially and adversely affect the value of such
property or assets and do not materially interfere with the use made or proposed
to be made of such property by the Company or any subsidiary. The material real
property, improvements, equipment and personal property held under lease by the
Company or any of its subsidiaries are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed

 

15



--------------------------------------------------------------------------------

to be made of such real property, improvements, equipment or personal property
by the Company or such subsidiary. The Company and each of its subsidiaries have
such consents, easements, rights-of-way or licenses from any person
(“rights-of-way”) as are necessary to enable the Company and each of its
subsidiaries to conduct its business in the manner described in the Registration
Statement and the Prospectus, and except for such rights-of-way the lack of
which would not, individually or in the aggregate, result in a Material Adverse
Change.

(mm) No Unlawful Contributions or Other Payments. No payments or inducements
have been made or given, directly or indirectly, to any federal or local
official or candidate for, any federal or state office in the United States or
foreign offices by the Company or, to the knowledge of the Company, any of its
officers or directors, or, to the knowledge of the Company, by any of its
employees or agents or any other person in connection with any opportunity,
contract, permit, certificate, consent, order, approval, waiver or other
authorization relating to the business of the Company, except for such payments
or inducements as were lawful under applicable laws, rules and regulations.
Neither the Company, nor, to the knowledge of the Company, any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company, (i) has used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any government official or
employee from corporate funds; or (iii) made any bribe, unlawful rebate, payoff,
influence payment, kickback or other unlawful payment in connection with the
business of the Company.

(nn) Foreign Corrupt Practices Act. None of the Company, any subsidiary or, to
the knowledge of the Company, any director, officer, agent, employee, affiliate
or other person acting on behalf of the Company or any of its subsidiaries, is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA. The Company and its subsidiaries
have conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(oo) Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or the subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) except as would not reasonably be
expected to result in a Material Adverse Change and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

16



--------------------------------------------------------------------------------

(pp) OFAC. None of the Company, any subsidiary or, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

(qq) Exchange Listing. The Common Stock is currently listed on the Exchange
under the trading symbol “XONE.” Except as disclosed in the Prospectus, the
Company has not, in the 12 months preceding the date the first Placement Notice
is given hereunder, received notice from the Exchange to the effect that the
Company is not in compliance with the listing or maintenance requirements.
Except as disclosed in the Prospectus, the Company has no reason to believe that
it will not in the foreseeable future continue to be in compliance with all such
listing and maintenance requirements.

(rr) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(ss) Continuous Offering Agreements. Except for this Agreement, the Company is
not party to any other equity distribution or sales agency agreement or other
similar arrangement with any other agent or any other representative in respect
of any “at the market offering” or other continuous equity offering transaction.

(tt) No Material Defaults. Neither the Company nor any of its subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change.

Any certificate signed by an officer of the Company and delivered to the Sales
Agent or to counsel for the Sales Agent pursuant to or in connection with this
Agreement shall be deemed to be a representation and warranty by the Company to
the Sales Agent as to the matters set forth therein.

The Company acknowledges that the Sales Agent and, for purposes of the opinions
to be delivered pursuant to Section 7 hereof, counsel to the Company and counsel
to the Sales Agent, will rely upon the accuracy and truthfulness of the
foregoing representations and hereby consents to such reliance.

7. Covenants of the Company. The Company covenants and agrees with the Sales
Agent that:

(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by the Sales Agent under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), (i) the Company will notify the Sales

 

17



--------------------------------------------------------------------------------

Agent promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will prepare and file with the Commission,
promptly upon the Sales Agent’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in the Sales Agent’s reasonable
opinion, may be necessary or advisable in connection with the distribution of
the Placement Shares by the Sales Agent (provided, however, that the failure of
the Sales Agent to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect the Sales Agent’s right to rely on
the representations and warranties made by the Company in this Agreement, and
provided, further, that the only remedy the Sales Agent shall have with respect
to the failure to make such filing shall be to cease making sales under this
Agreement until such amendment or supplement is filed); (iii) the Company will
not file any amendment or supplement to the Registration Statement or
Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to the Sales Agent within a reasonable period of
time before the filing and the Sales Agent has not reasonably objected thereto
(provided, however, that the failure of the Sales Agent to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Sales Agent’s right to rely on the representations and warranties
made by the Company in this Agreement, and provided, further, that the only
remedy the Sales Agent shall have with respect to the failure by the Company to
obtain such consent shall be to cease making sales under this Agreement);
(iv) the Company will furnish to the Sales Agent at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; (v) the Company will cause each amendment or supplement to
the Prospectus, other than documents incorporated by reference, to be filed with
the Commission as required pursuant to the applicable paragraph of Rule 424(b)
of the Securities Act (without reliance on Rule 424(b)(8) of the Securities Act)
or, in the case of any documents incorporated by reference, to be filed with the
Commission as required pursuant to the Exchange Act, within the time period
prescribed (the determination to file or not file any amendment or supplement
with the Commission under this Section 7(a), based on the Company’s reasonable
opinion or reasonable objections, shall be made exclusively by the Company).

(b) Notice of Commission Stop Orders. The Company will advise the Sales Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any notice objecting to, or other order preventing or
suspending the use of, the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation of any proceeding for any such purpose or any examination pursuant to
Section 8(e) of the Securities Act, or if the Company becomes the subject of a
proceeding under Section 8A of the Securities Act in connection with the
offering of the Placement Shares; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such a stop order should be issued. Until such time as any stop
order is lifted, the Sales Agent shall cease making offers and sales under this
Agreement.

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Sales Agent under

 

18



--------------------------------------------------------------------------------

the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act. If during such period any event occurs
as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify the Sales Agent to suspend the
offering of Placement Shares during such period and the Company will promptly
amend or supplement the Registration Statement or Prospectus (at the expense of
the Company) so as to correct such statement or omission or effect such
compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by the Sales Agent
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the Exchange
and to qualify the Placement Shares for sale under the securities laws of such
jurisdictions as the Sales Agent reasonably designates and to continue such
qualifications in effect so long as required for the distribution of the
Placement Shares; provided, however, that the Company shall not be required in
connection therewith to qualify as a foreign corporation or dealer in securities
or file a general consent to service of process, or subject itself to taxation
in any jurisdiction if it is not otherwise so subject.

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to the Sales Agent and its counsel (at the expense of the Company) copies of
(i) the Registration Statement and the Prospectus (including all documents
incorporated by reference therein) filed with the Commission on the date of this
Agreement and (ii) all amendments and supplements to the Registration Statement
or Prospectus that are filed with the Commission during any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Sales Agent under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Sales Agent may from time to time reasonably request and, at the Sales
Agent’s request, will also furnish copies of the Prospectus to each exchange or
market on which sales of the Placement Shares may be made; provided, however,
that the Company shall not be required to furnish any document (other than the
Prospectus) to the Sales Agent to the extent such document is available on
EDGAR.

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement of the Company and its subsidiaries (which need not be audited)
covering a 12-month period that complies with Section 11(a) and Rule 158 of the
Securities Act. The terms “earnings statement” and “make generally available to
its security holders” shall have the meanings set forth in Rule 158 under the
Securities Act.

 

19



--------------------------------------------------------------------------------

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated in accordance with the
provisions of Section 11 hereunder, will pay the following expenses all incident
to the performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, including any stock or other
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Placement Shares to the Sales Agent, (iii) the fees and
disbursements of the counsel, accountants and other advisors to the Company in
connection with the transactions contemplated by this Agreement; (iv) the
qualification of the Placement Shares under securities laws in accordance with
the provisions of Section 7(d) of this Agreement, including filing fees
(provided, however, that any fees or disbursements of counsel for the Sales
Agent in connection therewith shall be paid by the Sales Agent except as set
forth in (ix) below), (v) the printing and delivery to the Sales Agent of copies
of the Prospectus and any amendments or supplements thereto, and of this
Agreement, (vi) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on the Exchange, (vii) the
fees and expenses of the transfer agent or registrar for the Common Stock;
(viii) filing fees and expenses, if any, of the Commission and the FINRA
Corporate Financing Department (including, with respect to any required review
by FINRA, the reasonable fees and expenses of the Sales Agent’s counsel); and
(ix) the Company shall reimburse the Sales Agent for the fees and disbursements
of the Sales Agent’s counsel in an amount not to exceed (a) $50,000 in
connection with the establishment of this at-the-market offering, and
(b) thereafter, $3,000 on a quarterly basis (such approval not to be
unreasonably withheld, conditioned or delayed).

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, the Company shall provide the Sales Agent notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options or other rights to purchase or otherwise acquire Common Stock, or Common
Stock issuable upon the exercise of options or other equity awards, in each case
granted pursuant to any stock option, stock bonus or other stock or compensatory
plan or arrangement, whether now in effect or hereafter implemented,
(ii) issuance of securities in connection with an acquisition, merger or sale or
purchase of assets, (iii) issuance or sale of Common Stock upon conversion of
securities or the exercise of warrants, options or other rights then in effect
or outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Sales Agent, (iv) issuance or sale of Common Stock
pursuant to any dividend reinvestment and stock purchase plan that the Company
has in effect or may adopt from time to time, provided that the implementation
of such new plan is disclosed to the Sales Agent in advance; and (v) Common
Stock, or securities convertible into or

 

20



--------------------------------------------------------------------------------

exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners or other investors conducted in a manner so as not to be integrated
with the offering of Common Stock hereby. If the Company notifies the Sales
Agent under this Section 7(i) of a proposed sale of shares of Common Stock or
Common Stock equivalents, the Sales Agent may suspend any offers and sales of
Securities under this Agreement for a period of time deemed appropriate by the
Sales Agent.

(j) Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise the Sales Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document provided to the Sales Agent pursuant to this Agreement.

(k) Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the Sales
Agent or its agents in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Sales Agent may reasonably request. In
connection therewith, the Company shall provide certificates of good standing
(or comparable certifications) with respect to the following subsidiaries as
soon as reasonably practicable after the date hereof: ExOne GmbH, ExOne Property
GmbH, and ExOne KK.

(l) Required Filings Relating to Placement of Placement Shares. The Company
shall set forth in each Annual Report on Form 10-K and Quarterly Report on Form
10-Q filed by the Company with the Commission in respect of any quarter in which
sales of Placement Shares were made by or through the Sales Agent under this
Agreement, with regard to the relevant period, the amount of Placement Shares
sold to or through the Sales Agent, the Net Proceeds to the Company and the
compensation payable by the Company to the Sales Agent with respect to such
sales of Placement Shares. To the extent that the filing of a prospectus
supplement to the Prospectus with the Commission with respect to any sales of
Placement Shares becomes required under Rule 424(b) under the Securities Act,
the Company agrees that, on or before such dates as the Securities Act shall
require, the Company will (i) file a prospectus supplement to the Prospectus
with the Commission under the applicable paragraph of Rule 424(b) under the
Securities Act, which prospectus supplement will set forth, with regard to the
relevant period, the amount of Placement Shares sold to or through the Sales
Agent, the Net Proceeds to the Company and the compensation payable by the
Company to the Sales Agent with respect to such Placement Shares, and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market. The Company shall afford the
Sales Agent and its counsel with a reasonable opportunity to review and comment
upon, shall consult with the Sales Agent and its counsel on the form and
substance of, and shall give due consideration to all such comments from the
Sales Agent or its counsel on, any such filing prior to the issuance, filing or
public disclosure thereof; provided, however, that the Company shall not be
required to submit for review (A) any portion of any periodic reports filed with
the Commission under the Exchange Act other than the specific disclosure
relating to any sales of Placement Shares and (B) any disclosure contained in
periodic reports filed with the Commission under the Exchange Act if it shall
have previously provided the same disclosure for review in connection with a
previous filing.

 

21



--------------------------------------------------------------------------------

(m) Representation Dates; Certificate. On or prior to the date the first
Placement Notice is given hereunder and each time the Company subsequently
thereafter (i) amends or supplements the Registration Statement or the
Prospectus relating to the Placement Shares (other than (A) a prospectus
supplement filed in accordance with Section 7(l) of this Agreement or (B) a
supplement or amendment that relates to an offering of securities other than the
Placement Shares) by means of a post-effective amendment, sticker, or supplement
but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K); (iii) files a quarterly report on Form 10-Q
under the Exchange Act; or (iv) files a report on Form 8-K containing amended
financial information (other than an earnings release, to “furnish” information
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassification of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents and each other date referred to in clauses (i) through (iv) shall
be a “Representation Date”), the Company shall furnish the Sales Agent within
three (3) Trading Days after each Representation Date (but in the case of clause
(iv) above only if either of the Sales Agent determines in its sole discretion
that the information contained in such Form 8-K is material) with a certificate,
in the form attached hereto as Exhibit 7(m). The requirement to provide a
certificate under this Section 7(m) shall be waived for any Representation Date
occurring at a time at which no Placement Notice is pending, which waiver shall
continue until the earlier to occur of the date the Company delivers a Placement
Notice hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
the Sales Agent with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or the Sales Agent sells any Placement
Shares, the Company shall provide the Sales Agent with a certificate, in the
form attached hereto as Exhibit 7(m), dated the date of the Placement Notice.

(n) Legal Opinion. On or prior to the date the first Placement Notice is given
hereunder, the Company shall cause to be furnished to the Sales Agent the
written opinions and negative assurance of McGuire Woods LLP, counsel to the
Company, or other counsel reasonably satisfactory to the Sales Agent (“Company
Counsel”). Thereafter, within three (3) Trading Days after each Representation
Date with respect to which the Company is obligated to deliver a certificate
pursuant to Section 7(m) for which no waiver is applicable pursuant to
Section 7(m), and not more than once per calendar quarter, the Company shall
cause to be furnished to the Sales Agent the written opinion and negative
assurance of Company Counsel substantially in the form previously agreed between
the Company and the Sales Agent, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that if Company Counsel has previously furnished to the Sales
Agent such written opinion and negative assurance substantially in the form
previously agreed between the Company and the Sales Agent, such counsel may, in
respect of any future Representation Date, furnish the Sales Agent with a letter
(a “Reliance Letter”) in lieu of such opinions and negative assurance to the
effect that the Sales Agent may rely on the prior opinions and negative
assurance of such counsel delivered pursuant to this Section 7(n) to the same
extent as if it were dated the date of such Reliance Letter (except that
statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented to the date of such
Reliance Letter).

 

22



--------------------------------------------------------------------------------

(o) Comfort Letter. On or prior to the date the first Placement Notice is given
hereunder and within three (3) Trading Days after each subsequent Representation
Date with respect to which the Company is obligated to deliver a certificate
pursuant to Section 7(m) for which no waiver is applicable pursuant to
Section 7(m), the Company shall cause its independent accountants to furnish the
Sales Agent letters (the “Comfort Letters”), dated the date that the Comfort
Letter is delivered, in form and substance satisfactory to the Sales Agent,
(i) confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act, the Exchange Act and the rules and
regulations of the PCAOB and are in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
of the Commission, (ii) stating, as of such date, the conclusions and findings
of such firm with respect to the financial information and other matters
ordinarily covered by accountants’ “comfort letters” to the Sales Agent in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for, or purchase the Placement Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than the Sales Agent.

(q) Insurance. The Company and its subsidiaries shall maintain, or caused to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business in which it is engaged.

(r) Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries is or,
after giving effect to the offering and sale of the Placement Shares and the
application of proceeds therefrom as described in the Prospectus, will be, an
“investment company” within the meaning of such term under the Investment
Company Act.

 

23



--------------------------------------------------------------------------------

(t) Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

(u) No Offer to Sell. Other than the Prospectus, neither the Sales Agent nor the
Company (including its agents and representatives, other than the Sales Agent in
its capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Placement Shares hereunder.

(v) Sarbanes-Oxley Act. The Company and its subsidiaries will use their
reasonable best efforts to comply with all effective applicable provisions of
the Sarbanes-Oxley Act.

(w) New Registration Statement. If immediately prior to the third anniversary of
the initial effective date of the Registration Statement, any of the Placement
Shares remain unsold, the sale of the Placement Shares under this Agreement
shall automatically be suspended unless and until the Company files a new shelf
registration statement relating to the Placement Shares and such new
registration statement is declared effective by the Commission. References
herein to the Registration Statement shall include such new shelf registration
statement. If any such new shelf registration statement becomes effective prior
to the termination date of this Agreement, the Company agrees to notify the
Sales Agent of such effective date.

8. Conditions to the Sales Agent’s Obligations. The obligations of the Sales
Agent hereunder with respect to a Placement will be subject to the continuing
accuracy and completeness of the representations and warranties made by the
Company herein, to the due performance by the Company of its obligations
hereunder, to the completion by the Sales Agent of a due diligence review
satisfactory to the Sales Agent in its reasonable judgment, and to the
continuing satisfaction (or waiver by the Sales Agent in its sole discretion) of
the following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

(b) Securities Act Filings Made. The Company shall have filed with the
Commission the ATM Prospectus pursuant to Rule 424(b) under the Securities Act
within the applicable time period prescribed for such filing by Rule 424(b)
(without reliance on Rule 424(b)(8) of the Securities Act). All other filings
with the Commission required by Rule 424 under the Securities Act to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

(c) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order

 

24



--------------------------------------------------------------------------------

suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Placement Shares for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement,
related Prospectus or such documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(d) No Misstatement or Material Omission. The Sales Agent shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Sales
Agent’s reasonable opinion is material, or omits to state a fact that in the
Sales Agent’s reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.

(e) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Change or any development that could reasonably be expected to
result in a Material Adverse Change, or any downgrading in or withdrawal of the
rating assigned to any of the Company’s securities (other than asset backed
securities) by any rating organization or a public announcement by any rating
organization that it has under surveillance or review its rating of any of the
Company’s securities (other than asset backed securities), the effect of which,
in the case of any such action by a rating organization described above, in the
reasonable judgment of the Sales Agent (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated by this Agreement and the
Prospectus.

(f) Company Counsel Legal Opinion. The Sales Agent shall have received the
opinions and negative assurances of Company Counsel required to be delivered
pursuant Section 7(n) on or before the date on which such delivery of such
opinions and negative assurances is required pursuant to Section 7(n).

(g) RESERVED.

(h) Sales Agent Counsel Legal Opinion. The Sales Agent shall have received from
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel to the Sales Agent,
on or before the date on which the delivery of the Company Counsel legal opinion
is required pursuant to Section 7(n), such negative assurances with respect to
such matters as the Sales Agent may reasonably require, and the Company shall
have furnished to such counsel such documents as they request for enabling them
to pass upon such matters.

 

25



--------------------------------------------------------------------------------

(i) Comfort Letter. The Sales Agent shall have received the Comfort Letter
required to be delivered pursuant Section 7(o) on or before the date on which
such delivery of such Comfort Letter is required pursuant to Section 7(o).

(j) Representation Certificate. The Sales Agent shall have received the
certificate required to be delivered pursuant to Section 7(m) on or before the
date on which delivery of such certificate is required pursuant to Section 7(m).

(k) Secretary’s Certificate. On or prior to the date the first Placement Notice
is given hereunder, the Sales Agent shall have received a certificate, signed on
behalf of the Company by its corporate Secretary, certifying as to (i) the
Certificate of Incorporation of the Company, (ii) the By-laws of the Company,
(iii) the resolutions of the Board of Directors of the Company (or a committee
thereof) authorizing the execution, delivery and performance of this Agreement
and the issuance of the Placement Shares and (iv) the incumbency of the officers
duly authorized to execute this Agreement and the other documents contemplated
by this Agreement.

(l) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(m) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to the
Sales Agent such appropriate further opinions, certificates, letters and
documents as the Sales Agent may have reasonably requested. All such opinions,
certificates, letters and other documents shall have been in compliance with the
provisions hereof. The Company will furnish the Sales Agent with such conformed
copies of such opinions, certificates, letters and other documents as the Sales
Agent shall have reasonably requested.

(n) Approval for Listing. The Placement Shares shall have been approved for
listing on the Exchange, subject only to notice of issuance.

(o) No Termination Event. There shall not have occurred any event that would
permit the Sales Agent to terminate this Agreement pursuant to Section 11(a).

(p) FINRA. The Sales Agent shall have received a letter from the Corporate
Financing Department of FINRA confirming that such department has determined to
raise no objection with respect to the fairness or reasonableness of the terms
and arrangements related to the sale of the Placement Shares pursuant to this
Agreement.

9. Indemnification and Contribution.

(a) Company Indemnification. The Company agrees to indemnify and hold harmless
the Sales Agent, the directors, officers, members, partners, employees and
agents of the Sales Agent, each broker dealer affiliate of the Sales Agent, and
each Sales Agent Affiliate, if any, from and against any and all losses, claims,
liabilities, expenses and damages (including, but not limited to, any and all
reasonable investigative, legal and other expenses incurred in connection with,
and any and all amounts paid in settlement (in accordance with Section 9(c)) of,
any action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred,

 

26



--------------------------------------------------------------------------------

to which the Sales Agent, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement thereto or in any free writing prospectus or in any
application or other document executed by or on behalf of the Company or based
on written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading or (z) any breach by any
of the indemnifying parties of any of their respective representations,
warranties and agreements contained in this Agreement; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly by an untrue statement or
omission made in reliance upon and in strict conformity with written information
relating to the Sales Agent and furnished to the Company by the Sales Agent
expressly for inclusion in any document as described in clause (x) of this
Section 9(a). This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

(b) The Sales Agent Indemnification. The Sales Agent agrees to indemnify and
hold harmless the Company and its directors and each officer of the Company that
signed the Registration Statement, and each person, if any, who (i) controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act or (ii) is controlled by or is under common control with the
Company (each, a “Company Affiliate”) from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which any such Company Affiliate, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement thereto,
or (y) the omission or alleged omission to state in any such document a material
fact required to be stated in it or necessary to make the statements in it not
misleading; provided, however, that this indemnity agreement shall apply only to
the extent that such loss, claim, liability, expense or damage is caused
directly by an untrue statement or omission made in reliance upon and in strict
conformity with written information relating to the Sales Agent and furnished to
the Company by the Sales Agent expressly for inclusion in any document as
described in clause (x) of this Section 9(b), which the Company acknowledges
consists solely of the material referred to in Schedule 5 hereto, as updated
from time to time.

(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a

 

27



--------------------------------------------------------------------------------

copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable and documented fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable and documented fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such reasonable and documented fees,
disbursements and other charges will be reimbursed by the indemnifying party
promptly after the indemnifying party received a written invoice relating to the
fees, disbursements and other charges in reasonable detail as they are incurred.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this
Section 9 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent includes (1) an unconditional release of each
indemnified party from all liability arising or that may arise out of such
claim, action or proceeding and (2) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or the Sales Agent, the
Company and the Sales Agent will contribute to the

 

28



--------------------------------------------------------------------------------

total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted, but after deducting any contribution received by the Company
from persons other than the Sales Agent, such as persons who control the Company
within the meaning of the Securities Act, officers of the Company who signed the
Registration Statement and directors of the Company, who also may be liable for
contribution) to which the Company and the Sales Agent may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and the Sales Agent on the other. The relative
benefits received by the Company on the one hand and the Sales Agent on the
other hand shall be deemed to be in the same proportion as the total Net
Proceeds from the sale of the Placement Shares (before deducting expenses)
received by the Company bear to the total compensation received by the Sales
Agent from the sale of Placement Shares on behalf of the Company. If, but only
if, the allocation provided by the foregoing sentence is not permitted by
applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and the Sales Agent, on the other, with respect to the statements or omission
that resulted in such loss, claim, liability, expense or damage, or action in
respect thereof, as well as any other relevant equitable considerations with
respect to such offering. Such relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or the Sales Agent, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Sales Agent
agree that it would not be just and equitable if contributions pursuant to this
Section 9(d) were to be determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, liability, expense, or damage, or action in respect
thereof, referred to above in this Section 9(d) shall be deemed to include, for
the purpose of this Section 9(d), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim to the extent consistent with Section 9(c) hereof.
Notwithstanding the foregoing provisions of this Section 9(d), the Sales Agent
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act will
have the same rights to contribution as that party (and any officers, directors,
members, partners, employees or agents of the Sales Agent and each broker dealer
affiliate of the Sales Agent will have the same rights to contribution as the
Sales Agent), and each officer of the Company who signed the Registration
Statement and each director of the Company will have the same rights to
contribution as the Company, subject in each case to the provisions hereof. Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 9(d), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 9(d) except to the extent that
the failure to so notify such other party materially prejudiced the

 

29



--------------------------------------------------------------------------------

substantive rights or defenses of the party from whom contribution is sought.
Except for a settlement entered into pursuant to the last sentence of
Section 9(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 9(c) hereof.

10. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Sales Agent, any
controlling person of the Sales Agent, or the Company (or any of their
respective officers, directors, members or controlling persons), (ii) delivery
and acceptance of the Placement Shares and payment therefor or (iii) any
termination of this Agreement.

11. Termination.

(a) The Sales Agent shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Change, or any development that could reasonably be expected to result in a
Material Adverse Change has occurred that, in the reasonable judgment of the
Sales Agent, may materially impair the ability of the Sales Agent to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder; provided,
however, in the case of any failure of the Company to deliver (or cause another
person to deliver) any certification, opinion, or letter required under
Sections 7(m), 7(n), or 7(o), the Sales Agent’s right to terminate shall not
arise unless such failure to deliver (or cause to be delivered) continues for
more than thirty (30) days from the date such delivery was required, (iii) any
other condition of the Sales Agent’s obligations hereunder is not fulfilled, or
(iv) any suspension or limitation of trading in the Placement Shares or in
securities generally on the Exchange shall have occurred (including automatic
halt in trading pursuant to market-decline triggers, other than those in which
solely program trading is temporarily halted), or a major disruption of
securities settlements or clearing services in the United States shall have
occurred, or minimum prices for trading have been fixed on the Exchange. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 11(f), Section 16 (Applicable Law; Consent to
Jurisdiction) and Section 17 (Waiver of Jury Trial) hereof shall remain in full
force and effect notwithstanding such termination. If the Sales Agent elects to
terminate this Agreement as provided in this Section 11(a), the Sales Agent
shall provide the required notice as specified in Section 12 (Notices).

(b) The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified in Section 12, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

(c) The Sales Agent shall have the right, by giving ten (10) days’ notice as
hereinafter specified in Section 12, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Any such termination
shall be without liability of any party to any other party except that the
provisions of Section 7(g), Section 9, Section 10, Section 11(f), Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

30



--------------------------------------------------------------------------------

(d) Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares to or through the Sales Agent on the terms and subject to the conditions
set forth herein; provided that the provisions of Section 7(g), Section 9,
Section 10, Section 11(f), Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c) or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 11(f), Section 16 and Section 17 shall remain in full force
and effect. Upon termination of this Agreement, the Company shall not have any
liability to the Sales Agent for any discount, commission or other compensation
(except for expense reimbursement) with respect to any Placement Shares not
otherwise sold by the Sales Agent under this Agreement.

(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Sales Agent or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such termination shall not become effective until the close of business
on such Settlement Date and such Placement Shares shall settle in accordance
with the provisions of this Agreement.

12. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Sales Agent,
shall be delivered to:

Oppenheimer & Co. Inc.

85 Broad Street, 26th Floor

New York, NY 10004

Attention: Peter Vogelsang, Office of General Counsel

Email: peter.vogelsang@opco.com

with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Attention: Ivan K. Blumenthal, Esq.

Facsimile: (212) 983-3115

and if to the Company, shall be delivered to:

The ExOne Company

127 Industry Boulevard

 

31



--------------------------------------------------------------------------------

North Huntingdon, PA 15642

Attention: Loretta L. Benec

Facsimile: N/A

Email: Loretta.Benec@exone.com

with a copy (which shall not constitute notice) to:

McGuireWoods LLP

260 Forbes Avenue, Suite 1800

Pittsburgh, PA 15222

Attention: Hannah T. Frank

Facsimile: (412) 667-7975

Each party may change such address for notices by sending to the other party to
this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission or email (with an original to
follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 12 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party (other than pursuant to auto-reply). Any party
receiving Electronic Notice may request and shall be entitled to receive the
notice on paper, in a nonelectronic form (“Nonelectronic Notice”) which shall be
sent to the requesting party within ten (10) days of receipt of the written
request for Nonelectronic Notice.

13. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and the Sales Agent and their respective successors and
permitted assigns and, as to Sections 5(b) and 9, the other indemnified parties
specified therein. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights, remedies, obligations or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that the Sales Agent may
assign its rights and obligations hereunder to an affiliate of the Sales Agent
without obtaining the Company’s consent so long as such affiliate is a
registered broker dealer.

14. Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

 

32



--------------------------------------------------------------------------------

15. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) and any other writing entered into by the parties relating to this
Agreement constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Sales Agent. In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New
York, without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

17. Waiver of Jury Trial. The Company and the Sales Agent each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.

18. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) the Sales Agent is acting solely as agent in connection with the sale of the
Placement Shares contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Sales Agent,
on the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the Sales
Agent has advised or is advising the Company on other matters, and the Sales
Agent has no obligation to the Company with respect to the transactions
contemplated by this Agreement, except the obligations expressly set forth in
this Agreement;

 

33



--------------------------------------------------------------------------------

(b) the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c) the Sales Agent has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement, and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate;

(d) the Company has been advised and is aware that the Sales Agent and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Sales Agent has no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and

(e) the Company waives, to the fullest extent permitted by law, any claims it
may have against the Sales Agent, for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Sales Agent shall have no liability
(whether direct or indirect, in contract, tort or otherwise) to the Company in
respect of such a fiduciary claim or to any person asserting a fiduciary duty
claim on behalf of or in right of the Company, including stockholders, partners,
employees or creditors of the Company.

19. Use of Information. The Sales Agent may not provide any information gained
in connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to any third party other than its legal
counsel advising it on this Agreement unless expressly approved by the Company
in writing.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile transmission or email of a .pdf
attachment.

21. Effect of Headings; Knowledge of the Company. The section and Exhibit
headings herein are for convenience only and shall not affect the construction
hereof. All references in this Agreement to the “knowledge of the Company” or
the “Company’s knowledge” or similar qualifiers shall mean the actual knowledge
of the directors and officers of the Company, after due inquiry.

22. Definitions. As used in this Agreement, the following term has the meaning
set forth below:

(a) “Applicable Time” means the date of this Agreement, each Representation
Date, each date on which a Placement Notice is given, each Point of Sale, and
each Settlement Date.

[Remainder of Page Intentionally Blank]

 

34



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
the Sales Agent, please so indicate in the space provided below for that
purpose, whereupon this letter shall constitute a binding agreement between the
Company and the Sales Agent.

 

Very truly yours,

THE EXONE COMPANY

By:

 

/s/ Douglas D. Zemba

 

Name: Douglas D. Zemba

 

Title: Chief Financial Officer

  ACCEPTED as of the date first-above written: OPPENHEIMER & CO. INC. By:  

/s/ Peter Bennett

  Name: Peter Bennett   Title: Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:

The ExOne Company

 

To:

Oppenheimer & Co., Inc.

  

Attention: Thomas Villano

 

Subject:

At-The-Market Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between The ExOne Company, a Delaware corporation (the
“Company”), and Oppenheimer & Co., Inc. (the “Sales Agent”) dated
[                    ], 2020 (the “Agreement”), I hereby request on behalf of
the Company that the Sales Agent sell up to [        ] shares of the Company’s
common stock, par value $0.01 per share, at a minimum market price of
$[                ] per share, during the period beginning [MONTH/DAY/TIME] and
ending [MONTH/DAY/TIME].

 

THE EXONE COMPANY By:                                     
                                Name: Title:



--------------------------------------------------------------------------------

SCHEDULE 2

Notice Parties

The ExOne Company

John Hartner: John.Hartner@exone.com

Douglas Zemba: Douglas.Zemba@exone.com

Loretta Benec: Loretta.Benec@exone.com

Oppenheimer & Co. Inc.

Email: DL-EquityATMOffering@opco.com

Michael Ashe: Michael.Ashe@opco.com

With a copy to: IKBlumenthal@mintz.com



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

The Sales Agent shall be paid compensation equal to 3.0% of the gross proceeds
from the sales of Placement Shares pursuant to the terms of this Agreement and
shall be reimbursed for certain expenses in accordance with Section 7(g) of this
Agreement.

The foregoing rate of compensation shall not apply when the Sales Agent acts as
principal, in which case the Company may sell the Placement Shares to the Sales
Agent as principal at a price agreed upon at the relevant Point of Sale pursuant
to the applicable Placement Notice.



--------------------------------------------------------------------------------

SCHEDULE 4

Schedule of Subsidiaries

ExOne Americas LLC

ExOne GmbH

ExOne Property GmbH

ExOne KK



--------------------------------------------------------------------------------

SCHEDULE 5

Information Provided By Sales Agent

The parties acknowledge and agree that, for purposes of Sections 6(b) and 9 of
this Agreement, there is no information provided by the Sales Agent.

The information in this Schedule shall be updated from time to time in
connection with the filing of a new Prospectus or otherwise as necessary.



--------------------------------------------------------------------------------

SCHEDULE 6

FINRA Affiliations

Relationship disclosed by Ms. Bonnie Wachtel in her FINRA questionnaire

Relationship disclosed by Mr. John Irvin in his FINRA questionnaire



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and appointed
                                         of The ExOne Company, a Delaware
corporation (the “Company”), does hereby certify in his or her capacity as an
officer of the Company and on behalf of the Company and not in any individual
capacity, pursuant to Section 7(m) of the Equity Distribution Agreement, dated
[                                ], 2020 (the “Equity Distribution Agreement”),
between the Company and Oppenheimer & Co. Inc., that:

 

  (i)

the representations and warranties of the Company in Section 6 of the Equity
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and;

 

  (ii)

the Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied pursuant to the Equity Distribution Agreement
at or prior to the date hereof;

 

  (iii)

as of the date hereof, (i) the Registration Statement does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, (ii) the Prospectus does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (iii) no event has occurred as a
result of which it is necessary to amend or supplement the Registration
Statement or the Prospectus in order to make the statements therein not untrue
or misleading for clauses (i) and (ii) above, respectively, to be true and
correct;

 

  (iv)

there has been no Material Adverse Change since the date as of which information
is given in the Prospectus, as amended or supplemented;

 

  (v)

the Company does not possess any material non-public information; and

 

  (vi)

the aggregate offering price of the Placement Shares that may be issued and sold
pursuant to the Equity Distribution Agreement and the maximum number or amount
of Placement Shares that may be sold pursuant to the Equity Distribution
Agreement have been duly authorized by the Company’s board of directors or a
duly authorized committee thereof.



--------------------------------------------------------------------------------

Terms used herein and not defined herein have the meanings ascribed to them in
the Equity Distribution Agreement.

 

By:  

 

  Name:   Title:

Date:                                     

  